Case 1:18-cv-11625-GBD Document 19 Filed 12/14/80 Page J of 1

MICHAEL Y. SCLAFANI
VINCENT M. SCLAFANI
NICHOLAS J. ACCURSO

EDWARD D. SCHMITT*
JULES J. RAVO

OF COUNSEL
* Also admitted in CA

BY ECF

Hon.

500 Pearl
New York,

RE:

George B.
United States District Court
Southern District of New York

REARDON & SCLAFANI, P:Cz=

ATTORNEYS AT LAW

220 WHITE PLAINS ROAD, SUITE 235
TARRYTOWN, NEW YORK 10591

 

Telephone (914) 866-0201
Facsimile (914) 366-0022
(Not for Legal Service)

December 10, 2020

SO ORDERED

Daniels, U.S.D.d.

DEG 1.0 2020 The Slatus conference js
adjourned from December 16
20 to February 17, 2001 at

5 a.m. y
yy 8 Dork

Street
New York

       

 

10007

Ferguson v. et ano.

18 CV 11625

Desouza,
(GBD}

Dear Judge Daniels:

As you know, we represent the defendants in the above-
captioned matter and write this letter jointly with plaintiff’s
counsel to request an adjournment of the December 16, 2020
conference before Your Honor.

While discovery amongst the parties is essentially complete,
we had to adjourn the deposition of plaintiff’s expert, Dr. Thomas
Scilaris, due to the COVID-19 pandemic, Plaintiff’s counsel has
been attempting to reschedule the deposition of Dr. Scilaris
without success. We have recently issued another subpoena for Dr.
Scilaris’ deposition to be held on January 20, 2021. In light of
the above, we are compelled to request an adjournment of the
conference scheduled for December 16, 2020,

Respectfully,

ae B.C.
B ZLEBZZ

Yi ee :
NICHOLAS J. ACCURSO (NA 1853)
NJA/dmb
cc: Philip J. Sporn, Esq.
Attorney for plaintiff

® Recycled Paper

 

 

 
